Citation Nr: 1705777	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chin scar.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board videoconference hearing in December 2016.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to evaluation in excess of 10 percent for PTSD and entitlement to service connection for a chin scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a left shoulder disability and a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In September 2013, the Veteran perfected an appeal as to the issues of entitlement to service connection for a left shoulder disability and a neck disability.  However, at his December 2016 Board videoconference hearing, the Veteran indicated that he no longer wanted to pursue the pending issues of entitlement to service connection for a left shoulder disability and a neck disability.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding the issues of entitlement to service connection for a left shoulder disability and a neck disability, and the issues are dismissed.


ORDER

Entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for a neck disability is dismissed.



REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for PTSD as well as entitlement to service connection for a chin scar.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD, the Veteran was last provided with a VA PTSD examination in September 2009, approximately eight years ago.  The Veteran's testimony at his December 2016 Board videoconference hearing suggested that the psychiatric symptomatology associated with his PTSD had worsened in severity since the September 2009 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, on remand, an additional VA examination should be scheduled to assess the current severity and manifestations of the Veteran's service-connected PTSD.  

With respect to the issue of entitlement to service connection for a chin scar, the Veteran indicated that the scar resulted from an injury in approximately May 1953 when the tailgate of 21/2-ton cargo truck dropped and hit him in the chin.  The Board notes that the Veteran's service treatment records are unavailable, and that in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board highlights that the Veteran is competent to report his in-service symptoms and experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Given this, the Board finds that the Veteran must be afforded a VA examination to determine the etiology of his claimed chin scar.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact of the Veteran's PTSD has on his daily functioning, to include his ability to maintain substantially gainful employment consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should NOT consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

2.  Provide the Veteran with an appropriate VA examination to determine the nature and likely etiology of his chin scar.  In addition to conducting regular testing, the examiner should identify and numerate any and all scars in this area and state whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.  The examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any chin scar was incurred in or otherwise related to his period of active duty service.  A full rationale for any expressed medical opinion must be provided.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


